Peck, P. J.
(dissenting). I am inclined to think upon the whole case, particularly plaintiff’s complete absence from the State during the years 1943 to 1949, its cessation of the ice cream business throughout the United States in 1943 and only slight resumption of that business in 1948 in places far removed from New York, and the establishment in the intervening years of defendants’ substantial business, confined to this State, that the issuance of an injunction is not necessary to protect plaintiff’s business and would be inequitable. I, therefore, dissent and vote to affirm.
*259Cohn, Van Voobhis and Heeeernan, JJ., concur in Per Curiam opinion; Peck, P. J., dissents and votes to affirm, in opinion.
Judgment reversed, with costs to the appellant, and judgment is directed to be entered herein in favor of the plaintiff for the injunctive relief demanded in the complaint. Settle order on notice containing findings in accordance with the opinion herein.